Citation Nr: 0937625	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-32 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in June 2007, and accepted such hearing in 
lieu of an in-person hearing before the Board.  See 38 C.F.R. 
§ 20.700(e) (2008).  A transcript of the hearing is 
associated with the claims file.

In a September 2007 decision, the Board denied the Veteran's 
appeal.  The Veteran appealed the Board's decision with 
respect to the denial of entitlement to service connection 
for a low back disability to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated in 
August 2008, the Court vacated the Board's September 2007 
decision on this issue, and remanded the matter to the Board 
for further proceedings consistent with the joint motion of 
the parties.

The Board also notes that in August 2009, the Veteran 
submitted additional evidence in support of his appeal, along 
with a waiver of his right to have the evidence initially 
considered by the RO.


FINDING OF FACT

Competent medical evidence finds that it is at least as 
likely as not that the Veteran's current low back disability 
is related to in-service recurrent back strain.





CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, a 
chronic low back disability was incurred due to active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the evidence 
currently of record is sufficient to substantiate the 
Veteran's claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008) or 38 C.F.R. § 3.159 (2008) before the Board decides 
this claim.  Although the record reflects that the RO has not 
provided appropriate notice with respect to the initial-
disability-rating and effective-date elements of the claim, 
those matters are not currently before the Board and the RO 
will have the opportunity to provide the required notice 
before deciding those matters.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.           § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for a low back disability, as he believes this 
disability arose as a result of his active service.  In 
particular, the Veteran contends that he strained his back 
while performing various training exercises in service.  

The Veteran's service treatment records contain his service 
entrance examination, which noted a compression fracture of 
the cervical spine from 1958.  There was no notation upon 
entrance regarding a low back disability.  In November 1965, 
recurrent pain of the low back was noted, along with the 
examiner's impression of lumbar spine symptoms with secondary 
nerve involvement.  The Veteran's discharge examination does 
not note any abnormalities with regard to the low back or 
spine.

As for post-service medical records, VA outpatient treatment 
records from 2002 through 2006 contain no notation 
referencing complaints of or treatment for a low back 
disability.  However, private records from the Alleghany 
Clinic indicate that the Veteran complained of low back pain 
radiating into his legs in January 1984.  The condition was 
assessed as muscle strain.  In September 1986 the Veteran 
indicated that there was a spot in his back that hurt 
whenever he took a breath.  This condition was assessed as 
chest wall pain.  

The Veteran was afforded a VA examination in April 2006 to 
determine the etiology of any currently present low back 
disability.  Upon examination, the Veteran recalled seeking 
treatment for his low back problems in service, and also in 
the 1970s following service.  After a physical examination 
and X-rays, the examiner diagnosed the Veteran with mild 
chronic low back strain.  He opined that based upon the 
Veteran's history, a review of the Veteran's claims folder, 
and the examination findings, the Veteran's low back 
disability was not related to service.  In support of this 
opinion, the examiner noted that the Veteran was only seen 
one time during service for his low back condition, and there 
was no evidence of follow-up treatment or examination both in 
service and after service.  Thus, he concluded that the 
Veteran recovered from the one instance of a very mild back 
condition in service.  He found no other evidence of injury 
or aggravation of a back condition in service. 

In June 2007, the Veteran testified before the Board during a 
videoconference hearing as to the onset and continuous 
symptomatology of his low back disability.  Though he 
believed that he initially injured his low back in a pre-
service car accident, he attributed the aggravation of his 
low back condition to the physical demands of boot camp.  He 
further explained that during boot camp, he had to carry 
backpacks with large amount of weight and march for long 
periods of time.  The Veteran recalled that he began having 
problems with his low back problem around this time.  

The record also contains the July 2009 opinion of private 
physician Dr. A. A.  In her statement, she indicated that she 
had reviewed the Veteran's claims folder.  She noted the 
Veteran's complaints of back pain beginning in boot camp, as 
well as the in-service notation of recurrent low back pain.  
In her opinion, the prolonged marches with almost 70 pounds 
of weight on the Veteran's back most likely caused some back 
strain.  She disagreed with the VA examiner's opinion that 
there was no indication that the Veteran's low back condition 
was caused by any injury in service.  While there was no one 
traumatic event, she found that repetitive stress was 
evident, and that such repetitive strain to an area can cause 
injury as well.  Dr. A. A. also pointed out that there is no 
evidence of any post-service back injury.  Therefore, she 
concluded, it is more likely than not that the Veteran's 
continued back problems are related to in-service recurrent 
low back strain.

The Board acknowledges that the evidence of record reveals 
competing opinions with regard to the etiology of the 
Veteran's current low back disability.  While the VA examiner 
found that the Veteran's current low back disability was not 
as least as likely as not related to service, the private 
physician found a link between the Veteran's current back 
disability and his report of in-service low back problems.  
After careful consideration of the opinions, the Board finds 
that the positive opinion and negative opinion are of more or 
less equal weight.  Both opinions are based on a thorough 
review of the Veteran's claims folder and sound medical 
rationale, and address the notation of recurrent back strain 
in service and the Veteran's report of continuous low back 
pain symptomatology since its onset in service.  There is 
nothing in the examination reports that would suggest one 
doctor has greater expertise than the other.  These doctors 
simply reached opposite conclusions based on a review of the 
same evidence.  

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the VA shall give the 
benefit of the doubt to the Veteran.  Accordingly, service 
connection for a low back disability is warranted.


ORDER

Entitlement to service connection for a low back disability 
is granted.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


